Citation Nr: 0812582	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a disorder 
manifested by numbness of the legs.  

3.  Entitlement to service connection for right upper 
extremity disorder, claimed as numbness, degenerative joint 
disease and tendonitis.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to January 
1980.  

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The issues of service connection for a bilateral knee 
disorder, a right arm disability, and TDIU are being remanded 
and are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

In a November 1980 rating decision, the RO granted service 
connection for paresthesias (or numbness) of the legs and 
feet as a manifestation of service-connected anxiety 
neurosis.




CONCLUSION OF LAW

In view of the November 1980 rating decision granting service 
connection for anxiety neurosis manifested by paresthesias of 
the legs and feet, there are no longer any factual or legal 
issues to resolve in regard to this matter.  The claim for 
service connection for numbness of the legs is therefore 
dismissed as moot.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 
2002); 38 C.F.R. § 20.101(d) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A November 1980 rating decision granted service connection 
for anxiety neurosis and noted that manifestations of the 
anxiety neurosis included mild paresthesias, or numbness, of 
the legs and feet.  Due to the RO's November 1980 decision 
granting service connection for numbness of the legs as a 
manifestation of the veteran's service-connected anxiety 
disorder, there are no longer any factual or legal issues 
that require a disposition, or, for that matter, a case or 
controversy otherwise presented for appellate review.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Accordingly, because the 
benefit sought already has been granted, the appellant's 
claim for service connection for numbness of the legs is moot 
and must be dismissed.  See also 38 C.F.R. § 20.101(d) (2007) 
("The Board may dismiss any case over which it determines it 
does not have jurisdiction.").  


ORDER

The appeal with regard to the claim for service connection 
for a disorder manifested by numbness of the legs is 
dismissed.




REMAND

With regard to the remaining claims on appeal further 
development is warranted.  Service medical records document 
complaints of knee pain beginning in August 1978.  June 1979 
records indicate the veteran had chronic bilateral knee pain 
that was probable chondromalacia of the patella.  

Post-service VA records include a history of an on the job 
injury to the left knee in 1985 when the veteran was working 
for the City of Lafayette and subsequent knee surgery in 
November 1985 and March 1986.  The records of that injury and 
the surgery for repair are not currently in the claims 
folder, but a July 1986 VA examination report noted that the 
veteran was being treated by "Trahan in Lafayette".  
Current VA records reveal diagnoses of arthritis in the knees 
with crepitus and laxity.  

In May 2001, the City of Lafayette responded to a request for 
information about the veteran's employment and stated that, 
"If your office should want more information, please submit 
a signature release authorization from [the veteran]."  Any 
records from the City of Lafayette regarding the on the job 
injury to the left knee may provide a clinical basis for a 
medical profession to render an opinion as to whether any 
current pathology of the knees is related to service.  

With regard to the right arm claim, an August 1978 service 
medical record reveal the veteran was playing football when 
he landed with his right arm extended.  He had pain from his 
fingers to his shoulders.  Range of motion caused increased 
pain.  Severe tendonitis was diagnosed.  Later in September 
1978 complaints of pain in the right arm from a dislocation 
were recorded.  

In October 2004, the veteran told a VA examiner he had 
chronic progressive pain in the right shoulder for many 
years.  He had occasional chronic paresthesias in the right 
radial digits.  Examination revealed frequent catching with a 
positive impingement sign.  The veteran has testified that he 
has experienced knee and right arm problems continuously 
since service.

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service, and there are 
indications the claimed disability may be associated with the 
event or injury in service.  38 C.F.R. § 3.159(c)(4) (2007).  
While the veteran was afforded a VA general examination in 
June 2001, the report did not include any medical opinions 
addressing the etiology of the veteran's knee disabilities 
and the right arm was not addressed at all.  The claim must 
be remanded to provide the veteran an additional VA 
examination and to obtain a medical opinion.  

As the TDIU claim is inextricably intertwined with the 
service connection issues on appeal, the TDIU claim will be 
held in abeyance pending the requested development at to the 
service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  VA request the veteran to identify 
all health care providers who have 
treated him since service separation for 
any disorder of the right arm and 
shoulder or bilateral knee disorder.  The 
veteran is specifically requested to 
adequately identify "Trahan in 
Lafayette" and any other health care 
provider who performed the surgery to 
repair an injury to the left knee in 
November 1985 and March 1986.  With any 
necessary authorization from the veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

2.  VA should ask the veteran to sign a 
release authorizing VA to obtain from the 
City of Lafayette workman's compensation 
records, and/or medical records 
documenting any on the job knee injury in 
1985.  The release should then be 
forwarded to the Human Resources 
Administrator, City of Lafayette, Parks 
and Recreation Department, Lafayette, LA  
70501 with a request for them to provide 
copies of any documentation of an on the 
job knee injury, including any medical 
records or workmen's compensation 
records.  

3.  VA should arrange for an orthopedic 
examination of the veteran.  The claims 
folder should be made available to the 
examiner in conjunction with his 
examination.  The purpose of the 
examination is to determine the etiology 
of any current bilateral knee disorder 
and right arm or shoulder disorder.  The 
examiner is asked to review the claims 
folder(s) in connection with the 
examination.  

(a) With regard to any right upper 
extremity disorder(s) diagnosed by 
the examiner, the examiner is asked 
to opine as to whether is it at 
least as likely as not (i.e., 
probability of 50 percent or 
greater) that the diagnosed 
disability is related to service.

(b) With regard to any knee 
disorder(s) diagnosed by the 
examiner, the examiner is asked to 
opine whether is it at least as 
likely as not (i.e., probability of 
50 percent or greater) that the 
diagnosed disability is attributable 
to service.  The examiner should 
comment on the significance, if any, 
of the finding of probable 
chondromalacia of the knees in 
service and the reports of record 
indicating that the veteran 
sustained an intercurrent injury to 
his left knee in 1985.

A complete rationale for any opinion 
expressed should be included in the 
evaluation report, to include upon what 
medical principles the opinion is based 
and citation to the evidence of record 
upon which the opinion is based.  

4.  Thereafter, readjudicate the claims 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


